Title: To George Washington from Major General Artemas Ward, 19 April 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 19 April 1776

This day I received a letter from the Paymaster Genl informing me that he cannot without an immediate supply of money pay the drafts that must soon be made upon him. The Commissary & Quartermaster having drawn such large sums, with what has been drawn to pay the men on board the Continental Privateers, &c. that the Treasury is nearly exhausted: And unless there should be an immediate suply, we shall be reduced to great difficulties. I therefore hope your Excellency will be pleased to direct that the Paymaster Genl be supplied with a sufficient sum as soon as possible. I am Your Excellency’s Obedient Humble Servant

A[r]temas Ward

